
	
		I
		111th CONGRESS
		2d Session
		H. R. 5940
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Aderholt
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To remove preferential trade treatment for certain
		  textile articles.
	
	
		1.Short titleThis Act may be cited as the
			 Save U.S. Manufacturing and Jobs
			 Act.
		2.Congressional
			 findingsCongress finds the
			 following:
			(1)Congress should
			 enact measures to save and create jobs in the United States, which has suffered
			 the worst recession since World War II.
			(2)United States
			 production of certain sleeping bags is under immediate threat due to
			 preferential trade terms afforded to foreign manufacturers under the
			 Generalized System of Preferences (GSP) program under the Trade Act of
			 1974.
			(3)Certain sleeping
			 bags imported from countries eligible for duty-free trade benefits under the
			 GSP program have increased in a short period of time, from less than one
			 percent in 2009 to more than seven percent by April 2010, and will continue to
			 increase dramatically, given recent trends.
			(4)The production of
			 sleeping bags in the United States supports a domestic supply chain of inputs
			 and component parts.
			(5)Sleeping bags made in beneficiary countries
			 under the GSP program are made almost entirely with Chinese components. In most
			 cases, the value of the sleeping bags is attributable predominantly to
			 components made in a third country, particularly China. The sleeping bags are
			 then assembled in free zones, meaning that no duty is paid on
			 the Chinese fabrics and other raw materials entering those GSP beneficiary
			 countries. Conversely, United States manufacturers must pay duty on any
			 imported components. This creates an unfair advantage for foreign
			 manufacturers.
			(6)Continuing
			 preferential treatment for certain sleeping bags will lead to the loss of
			 domestic textile jobs during a time of record unemployment.
			(7)Congress
			 determined that certain textile products and other import sensitive items
			 should not be provided preferential trade treatment under the GSP program.
			 Sleeping bags are textile products, and, as such, should be exempt from
			 GSP.
			(8)Reinstating the
			 otherwise applicable most-favored-nation (MFN) tariff rate for sleeping bags
			 will level the playing field for United States manufacturers.
			3.Removal of
			 preferential treatment for certain textile articles
			(a)In
			 generalNotwithstanding any provision of title V of the Trade Act
			 of 1974 (relating to the generalized system of preferences), no product
			 classifiable under subheading 9404.30.80 of the Harmonized Tariff Schedule of
			 the United States is eligible for duty-free or other preferential treatment
			 under such title V.
			(b)ApplicabilitySubsection
			 (a) applies to goods entered, or withdrawn from warehouse for consumption, on
			 or after the 15th day after the date of the enactment of this Act.
			
